DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 23-29,32-39,41,43-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 23 recites “a structured packing material vertically sectionalized into a plurality of packing sections arranged end to end, vertically adjacent packing sections of the plurality of packing sections arranged to define at least one vertical spacing in the structured packing material, each packing section of the plurality of packing sections defining a plurality of flow passages… “.  Meek(3363885) teaches a structured packing material including a plurality of corrugated sheets, however Meek does not teach or suggest a structured packing material vertically sectionalized into a plurality of packing sections arranged end to end, vertically adjacent packing sections of the plurality of packing sections arranged to define at least one vertical spacing in the structured packing material, each packing section of the plurality of packing sections defining a plurality of flow passages.   Claims 24-29,32,33,43,46,47 depend on claim 23 and hence are also allowed.
Claim 44 recites “a vertically sectionalized slab of packing material at least partially enclosed by the plurality of interconnected structural members, the slab having a plurality of packing sections arranged end to end, vertically adjacent packing sections of the plurality of packing sections being arranged to define at least one vertical spacing in the slab, the vertically adjacent packing sections including an upper packing section and a lower packing section disposed beneath the upper packing section, each packing section of the plurality of packing sections defining a plurality of flow passages, …, a liquid collector disposed in the at least one vertical spacing beneath the upper packing section to receive the at least one liquid from the upper packing section, the liquid collector in fluid communication with a plurality of lower outlets positioned above the lower packing section to distribute the at least one liquid over the lower packing section…”.   “.  Meek(3363885) teaches a structured packing material including a plurality of corrugated sheets, the structured packing material receiving liquid from a liquid distributor, however Meek does not teach or suggest a vertically sectionalized slab of packing material at least partially enclosed by the plurality of interconnected structural members, the slab having a plurality of packing sections arranged end to end, vertically adjacent packing sections of the plurality of packing sections being arranged to define at least one vertical spacing in the slab, the vertically adjacent packing sections including an upper packing section and a lower packing section disposed beneath the upper packing section, each packing section of the plurality of packing sections defining a plurality of flow passages, …, a liquid collector disposed in the at least one vertical spacing beneath the upper packing section to receive the at least one liquid from the upper packing section, the liquid collector in fluid communication with a plurality of lower outlets positioned above the lower packing section to distribute the at least one liquid over the lower packing section.  Claim 48 depends on claim 44 and hence is also allowed.
Claim 45 recites “a structured packing material comprising at least one vertically sectionalized slab at least partially enclosed by the plurality of interconnected structural members, the at least one vertically sectionalized slab comprising a plurality of packing sections arranged end to end, vertically - adjacent packing sections of the plurality of packing sections arranged to define at least one vertical spacing in the at least one vertically sectionalized slab, each packing section of the plurality of packing sections defining a plurality of flow passages and positioned to receive a flow of atmospheric ambient air…” .  Meek(3363885) teaches a structured packing material including a plurality of corrugated sheets, however Meek does not teach or suggest a structured packing material comprising at least one vertically sectionalized slab at least partially enclosed by the plurality of interconnected structural members, the at least one vertically sectionalized slab comprising a plurality of packing sections arranged end to end, vertically - adjacent packing sections of the plurality of packing sections arranged to define at least one vertical spacing in the at least one vertically sectionalized slab, each packing section of the plurality of packing sections defining a plurality of flow passages and positioned to receive a flow of atmospheric ambient air.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 14, 2022